                                           Case 3:15-cv-01755-SK Document 137 Filed 01/15/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SADIE S. SHAW,                                      Case No. 15-cv-01755-SK
                                   8                    Plaintiff,
                                                                                             NOTICE OF QUESTIONS FOR THE
                                   9             v.                                          HEARING
                                  10     OCWEN LOAN SERVICING, LLC, et al.,
                                  11                    Defendants.

                                  12          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD, PLEASE TAKE NOTICE
Northern District of California
 United States District Court




                                  13   OF THE FOLLOWING QUESTIONS FOR THE HEARING SCHEDULED ON JANUARY 25,
                                  14   2021 AT 9:30 A.M. The Court intends to address the questions below at the hearing. If, in
                                  15   response to a question in this notice, any party intends to rely on authorities not previously cited to
                                  16   the Court, that party is ORDERED to notify the Court and opposing counsel of these authorities
                                  17   by no later than January 20, 2021. Moreover, the Court advises the parties that it will not accept
                                  18   written answers to the questions.
                                  19          Before setting forth the questions, the Court finds it would be beneficial to clarify the

                                  20   status of this case and the Court’s previous rulings. On December 5, 2016, the Court granted the

                                  21   motion to dismiss Plaintiff’s First Amended Complaint but provided Plaintiff with leave to amend.

                                  22   (Dkt. No. 66.) The Court noted that the California Homeowner’s Bill of Rights was enacted “to

                                  23   ensure that, as part of the nonjudicial foreclosure process, borrowers are considered for, and have a

                                  24   meaningful opportunity to obtain, available loss mitigation options, if any, offered by or through

                                  25   the borrower’s mortgage servicer, such as loan modifications or other alternatives to foreclosure.”

                                  26   Cal. Civ. Code § 2923.4. Among other things, the HBOR prohibits “dual tracking,” which occurs
                                       when a bank forecloses on a loan while negotiating with the borrower to avoid foreclosure. See id.
                                  27
                                       § 2923.6. The other provisions of the HBOR “obligate lenders to provide certain information to
                                  28
                                          Case 3:15-cv-01755-SK Document 137 Filed 01/15/21 Page 2 of 5




                                   1   borrowers, to issue written determinations regarding the borrower’s eligibility for a loan

                                   2   application, and to provide a single point of contact for borrowers seeking loan modification.”

                                   3   Asturias v. Nationstar Mortgage LLC, No. 15-cv-03861-RS, 2016 WL 1610963, at *3 (N.D. Cal.

                                   4   Apr. 22, 2016) (citing Cal. Civ. Code §§ 2923.5-.7.) The Court found that Plaintiff’s claims under

                                   5   the HBOR were deficient because Plaintiff failed to allege that the property at issue was her

                                   6   primary residence at the time she initiated the loan. (Dkt. No. 66.) The Court provided Plaintiff

                                   7   with leave to amend and she has since corrected this deficiency.
                                              However, the Court also dismissed Plaintiff’s HBOR claims based on other reasons. The
                                   8
                                       Court noted that Plaintiff appeared to be alleging a violation of California Civil Code section
                                   9
                                       2923.55, which requires that a mortgage servicer contact the borrower “in person or by telephone
                                  10
                                       in order to assess the borrower’s financial situation and explore options for the borrower to avoid
                                  11
                                       foreclosure,” thirty days before recording a notice of default. The Court determined that Plaintiff
                                  12
Northern District of California
 United States District Court




                                       had not alleged facts to show that the due diligence steps were not taken or that any violations
                                  13
                                       were material. (Dkt. No. 66.) Additionally, Plaintiff also asserted she was in communication with
                                  14
                                       Ocwen about loan modifications, which undermined her claims that notice was deficient. (Id.)
                                  15
                                       Nevertheless, the Court provided Plaintiff with leave to allege additional facts.
                                  16
                                              Plaintiff also alleged a claim under California Civil Code section 2923.6, which provides
                                  17
                                       that, if a mortgage servicer offers a first lien loan modification, and the borrower has submitted a
                                  18
                                       “complete application,” the mortgage servicer “shall not record a notice of default, notice of sale,
                                  19
                                       or conduct a trustee’s sale” while the application is pending unless certain requirements are met.
                                  20
                                       This section was meant to avoid “dual tracking,” the practice of pursuing foreclosure while a
                                  21
                                       borrower’s loan modification application is still pending. Rockridge Trust v. Wells Fargo, N.A.,
                                  22
                                       985 F. Supp. 2d 1110, 1149 (N.D. Cal. 2013). A violation of this section is dependent on the
                                  23   homeowner’s submission of a completed application, without an opportunity to be evaluated for a
                                  24   loan modification. Major v. Wells Fargo Bank, N.A., No. 14-cv-998-LAB-RBB, 2014 WL
                                  25   4103936, at *5 (S.D. Cal. Aug. 18, 2015). The Court dismissed Plaintiff’s section 2923.6 claim
                                  26   because she failed to allege the time she submitted her loan modification and that she failed to
                                  27   allege that it was complete. Again, the Court provided Plaintiff with leave to amend. (Dkt. No.
                                  28   66.)
                                                                                         2
                                          Case 3:15-cv-01755-SK Document 137 Filed 01/15/21 Page 3 of 5




                                   1          In that Order, the Court also dismissed Plaintiff’s claim for wrongful foreclosure based on

                                   2   her failure to allege the necessary elements, but provided Plaintiff with leave to amend. (Dkt. No.

                                   3   66.) The Court also provided Plaintiff with leave to amend her claim under the California Unfair

                                   4   Competition Law and her claim for negligence. (Id.)

                                   5          On September 22, 2017, the Court granted the motion to dismiss Plaintiff’s Second

                                   6   Amended Complaint. In that Order, the Court dismissed Plaintiff’s amended claims under

                                   7   Sections 2923.55 and 2923.6. (Dkt. No. 81.) The Court noted that Plaintiff alleged that Ocwen
                                       violated Section 2923.55 by failing to contact her before recording a notice of default. However,
                                   8
                                       Plaintiff admitted that she was “in constant communication with counsel for OCWEN to discuss a
                                   9
                                       modification of the Mortgage Loan,” and that she applied for two loan modifications. (Dkt. No.
                                  10
                                       81 (citing Dkt. No. 67 at 12, 14).) The Court found that Plaintiff’s allegations put into serious
                                  11
                                       doubt both Plaintiff’s claim that notice was deficient and her claim that any deficiency was
                                  12
Northern District of California
 United States District Court




                                       material. Knapp v. Dougherty, 123 Cal. App. 4th. 76, 93-94 (2004). Nevertheless, because it was
                                  13
                                       possible that Plaintiff could amend to make the requisite showing of materiality, the Court
                                  14
                                       dismissed this claim with leave to amend. (Dkt. No. 81.)
                                  15
                                              The Court dismissed Plaintiff’s Section 2923.6 claim because Plaintiff failed to allege that
                                  16
                                       Ocwen denied her loan modification fewer than thirty-one days before the notice of default was
                                  17
                                       mailed, but provided her leave to amend to allege a clear timeline of any loan modification
                                  18
                                       applications and any notices of default. (Dkt. No. 81.) Because the Court dismissed both of
                                  19
                                       Plaintiff’s claims under the HBOR, the Court also dismissed Plaintiff’s claim under the California
                                  20
                                       Unfair Competition Law with leave to amend. (Id.)
                                  21
                                              As for Plaintiff’s negligence claim, the Court noted that Plaintiff alleged that counsel for
                                  22
                                       Ocwen repeatedly instructed her to miss her mortgage payments “in order to be approved for” a
                                  23   loan modification; that she missed payments in reliance on these instructions; that her loan
                                  24   modification application was nonetheless denied; and that her account was consequently put into
                                  25   default. (Dkt. No. 81 (citing Dkt. No. 67 at 4-5, 21).) The Court denied the motion to dismiss
                                  26   Plaintiff’s negligence claim because it found that her allegations were sufficient at that pleading
                                  27   stage. (Dkt. No. 81.) However, Ocwen had not yet raised, and the Court did not address whether
                                  28   those misrepresentations were protected by the litigation privilege.
                                                                                         3
                                            Case 3:15-cv-01755-SK Document 137 Filed 01/15/21 Page 4 of 5




                                   1          The Court again dismissed Plaintiff’s claim for wrongful disclosure, finding that Plaintiff

                                   2   failed to plead facts sufficient to plausibly show that she tendered the amount of the indebtedness

                                   3   or that she was excused from tendering. However, the Court provided Plaintiff with another

                                   4   opportunity to amend this claim. (Dkt. No. 81.) The Court commented that because that would be

                                   5   Plaintiff’s third amended complaint, further amendment was highly unlikely to be permitted. (Id.)

                                   6          On October 11, 2018, Plaintiff filed her Third Amended Complaint. (Dkt. No. 101.) In

                                   7   this complaint, and in her subsequent Fourth Amended Complaint, Plaintiff now only alleges a
                                       claim for negligence. On November 2, 2020, in consideration of Ocwen’s motion for judgment on
                                   8
                                       the pleadings, because Plaintiff had alleged that the misrepresentations at issue were made by
                                   9
                                       Ocwen’s then counsel during settlement negotiations, the Court held that those statements were
                                  10
                                       protected by the litigation privilege. The Court dismissed Plaintiff’s negligence claim, but
                                  11
                                       provided Plaintiff with one more opportunity to amend her allegations. The Court made clear that
                                  12
Northern District of California




                                       Plaintiff would need to allege facts separate from Ocwen’s counsel’s alleged misrepresentations,
 United States District Court




                                  13
                                       to support her claim for negligence.
                                  14
                                              In her Fourth Amended Complaint, Plaintiff omitted any reference to Ocwen’s counsel, but
                                  15
                                       appears to be relying on the same misrepresentations. That was not in accordance with the Court’s
                                  16
                                       instructions. Due to the litigation privilege, Plaintiff cannot rely on statements made by Ocwen’s
                                  17
                                       counsel made during settlement negotiations.
                                  18
                                              The parties shall be prepared to address the following questions at the hearing:
                                  19
                                       1.     What specific facts, other than the alleged misrepresentations by Ocwen’s former counsel,
                                  20
                                              support the claim for negligence? Where specifically in the operative complaint are those
                                  21
                                              allegations?
                                  22
                                       2.     Are there any additional facts that support the claim for negligence that are not pleaded in
                                  23
                                              the Fourth Amended Complaint? If so, what are those specific facts and why are they
                                  24          missing from the Fourth Amended Complaint?
                                  25   3.     In paragraph 8, Plaintiff alleges she “was unable and Defendant was unwilling to let her
                                  26          reinstate the loan.” (Dkt. No. 132, ¶ 8.) Is this a typographical error or did Plaintiff intend
                                  27          to allege that she was unable?
                                  28   4.     In her negligence claim, Plaintiff alleges that Defendant Ocwen Loan Servicing LLC
                                                                                         4
                                          Case 3:15-cv-01755-SK Document 137 Filed 01/15/21 Page 5 of 5




                                   1          violated the Homeowners’ Bill of Rights (“HBOR”). (Dkt. No. 132, ¶ 83.) However,

                                   2          Plaintiff omitted her claims under the HBOR and has not pled additional facts to cure the

                                   3          defects previously noted by the Court as described above.

                                   4          a.     Is Plaintiff relying on alleged violations of the HBOR to support her negligence

                                   5                 claim? If so, what alleged violations?

                                   6          b.     Does Plaintiff contend that Ocwen denied her loan modification fewer than thirty-

                                   7                 one days before the notice of default was mailed as required to state a violation of
                                                     California Civil Code section 2923.6?
                                   8
                                              IT IS SO ORDERED.
                                   9
                                       Dated: January 15, 2021
                                  10
                                                                                      ______________________________________
                                  11
                                                                                      SALLIE KIM
                                  12                                                  United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       5
